        Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 1 of 6. PageID #: 369




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KATHY COOK, on behalf of herself and all         )         CASE NO. 5:20-CV-445
other similarly situated persons,                )
                                                 )
                                                 )
                      PLAINTIFFS,                )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         MEMORANDUM OPINION AND
                                                 )         ORDER
BREWSTER CHEESE COMPANY,                         )
                                                 )
                                                 )
                      DEFENDANT.                 )

        Now before the Court is the parties’ “Joint Motion for Approval of Settlement and

Stipulation of Dismissal with Prejudice.” (Doc. No. 48 [“Joint Motion”].) The Joint Motion is

supported by the “Confidential Joint Stipulation of Settlement and Release.” (Doc. No. 49

[“Settlement”].) Because the Court finds that the Settlement represents a fair resolution of

plaintiffs’ claims, the Joint Motion is granted and the Settlement is approved.

      I. BACKGROUND

        Plaintiff Kathy Cook (“Cook”), on behalf of herself and similarly situated employees

(collectively “plaintiffs”), filed a collective action against defendant Brewster Cheese Company

(“defendant”), alleging defendant violated the Fair Labor Standards Act (“FLSA”) (29 U.S.C. §

201 et seq.) and the Ohio Minimum Fair Wage Standards Act (“Ohio Wage Laws”) (Ohio Rev.

Code § 4111 et seq.) by failing to pay plaintiffs overtime wages. (Doc. No. 27 (Collective First

Amended Complaint [“FAC”]).) In the FAC, Cook also brought individual claims alleging
        Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 2 of 6. PageID #: 370




discrimination under federal and state law.1 (Id.)

        Defendant is an Ohio corporation that “engages in the processing of milk, cheese, and

whey and the production and packaging of swiss cheese.” (FAC ¶¶ 9, 15.) Plaintiffs alleges that

defendant has violated the FLSA and Ohio Wage Laws by failing to compensate employees for

donning and doffing sanitary and protective equipment and taking required sanitation steps at the

start of each shift. Defendant denies that it violated the FLSA and Ohio Wage Laws and disputes

the amount of time plaintiffs allege that they spent donning and doffing. (See generally Doc. No.

28 (Answer to FAC [“Ans.”]).) Defendant also disagrees with plaintiffs on the appropriate

limitations period to apply to plaintiffs’ claims. (Joint Motion at 336.)

        On October 5, 2020, the Court granted in part Cook’s motion to conditionally certify the

collective. (Doc. No. 25 (Memorandum Opinion and Order [“MOO”]).) In the MOO, the Court

conditionally certified the following collective:

        All former and current hourly production employees at defendant’s Brewster,
        Ohio facility who were required to: (1) don and doff personal protective
        equipment and sanitary gear or otherwise perform mandatory anti-contamination
        steps; and (2) who worked 40 or more hours in any workweek within three (3)
        years preceding the date of filing of the motion for conditional certification.

(Id. at 200.) After the opt-in period concluded, the membership of the collective totaled thirty-

two (32). (Joint Motion at 333.)

        In order to avoid the burden, expense, and uncertainty of litigation, the parties agreed to

participate in mediation. Prior to mediation, “[d]efendant produced [“plaintiffs’”] time punches,


1
  Cook and defendant also settled Cook’s individual claims. (Joint Motion at 333 n.1. Page numbers refer to the
Page ID # generated by the Court’s electronic docketing system.) Court approval is not required for these claims.
(See id.)




                                                       2
       Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 3 of 6. PageID #: 371




payroll records, and shift schedules for the period from April 10, 2017 through approximately

October 2020[.]” (Id. at 332.) On March 4, 2021, at the conclusion of a mediation session before

Magistrate Judge Carmen E. Henderson, the parties reached a settlement. (Id.) On April 5, 2021,

the parties filed the present Joint Motion.

   II. APPLICABLE LAW

       “Employees are guaranteed certain rights by the FLSA, and public policy requires that

these rights not be compromised by settlement.” Crawford v. Lexington-Fayette Urban Cty.

Gov., No. 06-cv-299, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). “The central purpose of

the FLSA is to protect covered employees against labor conditions ‘detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers.’” Id. (quoting 29 U.S.C. § 202).

       The provisions of the FLSA are mandatory and, except in two narrow circumstances, are

generally not subject to bargaining, waiver, or modification by contract or settlement. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945); Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). The first exception involves

FLSA claims that are supervised by the Secretary of Labor pursuant to 29 U.S.C. § 216(c).

Lynn’s Foods, Inc., 679 F.2d at 1533. The second exception, applicable here, encompasses

instances in which federal district courts approve settlement of suits brought in federal district

court pursuant to § 16(b) of the FLSA. Id.

       In reviewing the settlement of a federal plaintiff’s FLSA claims, the district court must

“‘ensure that the parties are not, via settlement of [the] claims, negotiating around the clear

FLSA requirements of compensation for all hours worked, minimum wages, maximum hours,

                                                3
       Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 4 of 6. PageID #: 372




and overtime.’” Rotuna v. W. Customer Mgmt. Grp. LLC, No. 4:09-cv-1608, 2010 WL 2490989,

at *5 (N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714,

719 (E.D. La. 2000)). The existence of a bona fide dispute serves as a guarantee that the parties

have not manipulated the settlement process to permit the employer to avoid its obligations under

the FLSA. Id. (citing Crawford, 2008 WL 4724499, at *3). The Court should also consider the

following factors: the risk of fraud or collusion, the complexity, expense, and likely duration of

the litigation, the amount of discovery completed, the likelihood of success on the merits, and the

public interest in settlement. Crawford, 2008 WL 4724499, at *3 (citing Int’l Union, United

Auto., Aerospace, & Agr. Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir.

2007)). In addition, where the settlement agreement proposes an award of attorney’s fees, such

fees must be reasonable. See generally Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999) (citing

Blum v. Stenson, 465 U.S. 886, 893, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).

   III. ANALYSIS

       At the outset, the Court finds that the divergent views of the facts and the law presented

bona fide disputes that, had the parties not reached settlement, would have necessitated

resolution by the Court and/or a jury. The Joint Motion confirms the same. As set forth above,

the parties disagree as to whether plaintiffs were properly compensated for any and all time spent

donning and doffing. The parties further disagree as to the appropriate limitations period that

applied to plaintiffs’ claims. (Joint Motion at 333, 336.)

       Having reviewed the terms of the Settlement, the Court finds that the Settlement

represents a fair and reasonable resolution to bona fide disputes. Further, the Court notes that the



                                                  4
       Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 5 of 6. PageID #: 373




Settlement was the result of arms-length negotiations between parties that were represented by

able counsel. As such, the Court finds no risk of fraud or collusion.

       With respect to the monetary awards to plaintiffs, the Settlement provides that plaintiffs

will receive fifty (50) minutes of compensation for each disputed week worked (or 10 minutes

per day). (Settlement ¶ 20.) The Court agrees with the parties that the anticipated individual

settlements, which are appended to the Settlement as Ex. 1, represent an excellent result.

Moreover, the Court has taken into account the opinion of counsel in this collective action, who

has expressed the opinion that the proposed settlement is a fair and adequate compromise of the

disputed claims and in the best interest of the plaintiffs. (Doc. No. 48-2 (Declaration of Matthew

J. P. Coffman [“Coffman Decl.”]) ¶¶ 15, 18–20.)

       As for the award of attorney fees to plaintiffs’ counsel, the Court finds that the award,

which is supported by a declaration of counsel, is reasonable, taking into consideration the fact

that a settlement was reached early in the litigation and the successful outcome provides

substantial relief to plaintiffs. (See id. ¶¶ 17, 22.) Moreover, the Court notes that the attorney fee

award amount aligns with the amounts awarded in other FLSA collective action cases in the

Northern District of Ohio. See White v. Premier Pallet & Recycling, Inc., No. 5:18-cv-1460,

2018 WL 4913678, at *3 (N.D. Ohio Oct. 10, 2018) (collecting cases); (Coffman Decl. ¶¶ 17, 22

[collecting cases]).

       In addition, the Settlement provides for a service award to plaintiffs’ representative,

Cook. Such awards are not uncommon, and “courts routinely approve incentive awards to

compensate named plaintiffs for the services they provided and the risks they incurred during the

course of the class action litigation.” Dillsworth v. Case Farms Processing, Inc., No. 5:08-cv-

                                                  5
          Case: 5:20-cv-00445-SL Doc #: 50 Filed: 04/30/21 6 of 6. PageID #: 374




1694, 2010 WL 776933, at *7 (N.D. Ohio Mar. 8, 2010) (quoting Cullen v. Whitman Med. Corp.,

197 F.R.D. 136, 145 (E.D. Pa. 2000)). Plaintiff Cook played an active role in assisting plaintiffs’

counsel. (See Coffman Decl. ¶¶ 16, 27.) As such, the Court approves the modest service award

set forth in the Settlement to the representative plaintiff in recognition of her service in this

action.

   IV. CONCLUSION

          For all of the foregoing reasons, the Court approves the Settlement. The claims in

plaintiffs’ complaint are dismissed with prejudice, and this case is closed.

          IT IS SO ORDERED.



Dated: April 30, 2021
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                 6
